Citation Nr: 1636775	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  08-38 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to September 1978 and from May 1981 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In June 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In August 2012, the Board remanded this matter, as well as claims for service connection for hepatitis C and a deviated septum, status post-rhinoplasty, for additional development.  While on remand, the RO granted service connection for hepatitis C and a deviated septum, status post-rhinoplasty; therefore, these issues are no longer before the Board.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back disability.  In August 2012, the Board remanded this matter for additional development, to include scheduling a VA examination to obtain an opinion addressing the etiology of the Veteran's back disability.  A VA examination was conducted in April 2013.  However, it does not appear that the examiner considered the Veteran's history of having served as a paratrooper during service, a fact supported in the personnel records, which show he was issued the Parachute Badge.  In this regard, the April 2013 examination report noted in the "Medical History" section (page 36) that the Veteran reported that he had had an onset of back pain on lifting on October 8, 1976, and thereafter, had been a paratrooper in service.  He asserted that parachuting had aggravated his back.  He also reported having injured his back several times since service.  As rationale for a negative nexus-to-service opinion, the examiner stated that "neither the history provided by the Veteran [...] nor the SMRs [(service medical records)], document a significantly severe traumatic event which would result in traumatic sequelae notable years later."  (Page 57 - "Rationale")  The examiner concluded that, "given a history of a couple of minor strains in service, followed by a number of years work in heavy labor/heavy lifting as a mover, and symptoms which advanced with age, it is not possible for the medical examiner to conclude that the Veteran's current DDD, facet arthritis, and SI arthritis of the spine, s/p discectomy, were caused by or a result of military service."  (Page 57 - "Rationale")

The Board finds that the stated rationale is inadequate as it does not address why, or provide a basis for finding that, repeated parachute jumps, per the Veteran's history as a military paratrooper in service, was not significantly traumatic to result in chronic sequelae, including post service, in addition to any post service back injury sequelae.  The existence of multiple contributing causes of a disability does not, in and of itself, exclude an etiological relationship to service.

Thus, on remand, the April 2013 examiner, or another qualified clinician, must provide an addendum opinion addressing whether the Veteran's current spine disability is related to service, to include his service as a paratrooper.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file updated VA or identified private treatment records, if any.

2. Ask the April 2013 examiner to provide an addendum opinion addressing the etiology of the Veteran's back disability.  If the examiner is not available, another qualified clinician must be asked to provide the opinion.  The examiner must be provided access to the electronic claims file and he or she must indicate review of the claims file in the opinion report.

For each diagnosis of the thoracolumbar spine, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be provided for each opinion offered.  In the rationale, the examiner must address the Veteran's jumps as a paratrooper, his lay statements regarding the onset of his symptoms, and buddy statements attesting to his complaints of injury during and subsequent to service.  The examiner should reconcile his or her opinion with the fact that existence of multiple contributing causes of a disability does not, in and of itself, exclude an etiological relationship to service.

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should explain why a definitive opinion cannot be provided.

3. Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




